DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 
Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 09/30/2022 is acknowledged.  Claim 1 has been amended.  Claims 1-19 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 06/30/2022.

Response to Arguments
In response to Applicant’s arguments that Banerjee and Vince do not teach "controlling a pressure and temperature of the gas stream through the one or more power-recovery turbine so that the gas exiting the one or more power-recovery turbine remains in a gas phase" as in claims 1, 13, and 15, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, MPEP 2145 IV. Gutierrez-Antonio is the reference relied upon for teaching this recitation. 
Regarding the Gutierrez-Antonio reference and the above recitation, Applicant argued that 1) “Applicant submits that nowhere does Gutierrez-Antonio teach or suggest ‘controlling’ the pressure and temperature of the reactants through the turbines. All Gutierrez-Antonio teaches is ‘decreasing the pressure of the reactants.’” and 2) “applicant submits that Gutierrez-Antonio contains no motivation to control the pressure and temperature of the gas stream through the one or more power-recovery turbines so that the gas exiting the power-recovery turbine remains in a gas phase either alone”: 
Examiner respectfully disagrees with Applicant’s interpretation of the Gutierrez-Antonio reference. Gutierrez-Antonio clearly discloses a gaseous hydrogen stream being conditioned through a turbine by having its temperature and pressure decreased (see Fig. 2 and p. 124, right column, second and third full paragraphs: “a turbine is proposed in order to decrease the temperature and pressure conditions, also generating electricity,” auxiliary equipment including turbines are used “to perform the conditioning of streams, mainly for pressure and temperature,” and p. 126, paragraph bridging left and right columns: “the long lineal chain hydrocarbons and hydrogen are separated and conditioned before they are fed to the reactive distillation column…the conditioning allows generating electricity as result of decreasing its pressure through two turbines (turbine 1 and turbine 2)”) while remaining a gas (the paragraph bridging the left and right columns of p. 126 explicitly states that the hydrogen stream, which is directed through a turbine, is in “vapor phase,” and that it is not feasible to feed both streams at the same stage “due to the physical characteristics of hydrocarbons (liquid phase) and hydrogen (vapor phase)”). 
Thus, in response to argument 1), first of all, one of ordinary skill would have recognized that conditioning a stream by decreasing its temperature and pressure is a form of temperature and pressure control. Secondly, condition, by definition, means “to control or influence something” (Macmillan Dictionary). Thus, it is clear that Gutierrez-Antonio controls the temperature and pressure of the hydrogen gas stream (by reducing its temperature and pressure) through the power-recovery turbine (Turbine 2) such that the gas exiting the turbine remains in a gas phase. 
In response to argument 2), as explained in the previous Office action, the paragraph bridging the left and right columns of p. 126 explicitly states that the hydrogen stream, which is directed through a turbine, is in “vapor phase,” and that it is not feasible to feed both streams at the same stage “due to the physical characteristics of hydrocarbons (liquid phase) and hydrogen (vapor phase).” From this, one of ordinary skill would have understood that the phase of a stream, i.e. whether it is liquid or vapor/gas, determines the physical characteristics thereof which affect the feed stage that the stream can be fed to, and thus when modifying Banerjee to replace the control valves of gas quench streams 320 and 330 with power-recovery turbines as taught by Vince, one of ordinary skill, well aware of the basic scientific principles that expansion in a turbine causes a decrease in pressure as well as temperature, and that a gas stream could condense if its temperature is decreased too much, would be led by both the teachings of Gutierrez-Antonio and simple common sense to ensure that the gas streams 320 and 330 remain in gas phase after passing through the turbines so that they can continue to be fed to their respective intended stages as originally designed in Banerjee. 
Accordingly, Applicant's arguments have been fully considered but they are not persuasive. 

Terminal Disclaimer
The terminal disclaimer filed on 03/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,871,085 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. US 2014/0291201 in view of Vince et al. US 2012/0326443, Gutierrez-Antonio “Intensification of the hydrotreating process to produce renewable aviation fuel through reactive distillation” (NPL, 12/22/2020 IDS), and Frey US 2011/0077448.
Regarding claim 1, Banerjee discloses:
A process for controlling a flowrate of a gas stream in a processing unit comprising: 
directing at least a portion of the gas stream 320, 330 through one or more control valves 324, 334 to control the flowrate of the gas stream; and 
controlling a pressure and temperature of the gas stream through the one or more control valves 324, 334 so that the gas exiting the one or more control valves remains in a gas phase (“Control valves 324 and 334 and respective temperature indicator controllers 328 and 338 regulate the quench gas flows.” [0024]; “quench gas” is in the gas phase; temperature indicator controllers 328 and 338 provide temperature control, and one of ordinary skill would recognize that flow control through valves is a type of pressure control).

Banerjee is silent regarding:
one or more variable-resistance power-recovery turbine to control the flowrate of the gas stream and generate electric power therefrom (Banerjee controls the flow using control valves instead of turbines as claimed).
Vince teaches:
one or more variable-resistance power-recovery turbine to control the flowrate of the gas stream and generate electric power therefrom (“modifying the turbine speed which in turn changes the resistance of the turbine to flow and thus its flow rate” [0053], “To carry out variable speed control, the speed or other related system variable such as torque, power, DC bus voltage, or current is modified to achieve some purpose such as maximizing power generated, regulation of system pressure or control of flow rate” [0061]) (Vince teaches replacing the function of throttling or flow control valves with turbine-generator pairs [0026] to recover fluid energy as electrical energy to flexibly power pumps or other devices [0011]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the control valves in Banerjee with variable-resistance power-recovery turbines as taught by Vince to recover fluid energy from the flow as electrical energy to flexibly power pumps or other devices (Vince [0026], [0011]).

To the extent that the combination of Banerjee and Vince may not explicitly teach:
controlling a pressure and temperature of the gas stream through the one or more power-recovery turbine so that the gas exiting the one or more power-recovery turbine remains in a gas phase (Banerjee regulates quench gas flow through valves; Vince teaches replacing valves with turbines).
Gutierrez-Antonio teaches:
controlling a pressure and temperature of the gas stream through the one or more power-recovery turbine so that the gas exiting the one or more power-recovery turbine remains in a gas phase (see p. 124, right column, second and third full paragraphs, and p. 126, paragraph bridging left and right columns: a turbine is used to condition the stream of hydrogen gas by controlling the temperature and pressure thereof while generating electricity at the same time, wherein the hydrogen conditioned through the turbine remains in the gas phase since the phase of the stream determines the physical characteristics thereof which affect the feed stage that the stream is fed to--“since it is not feasible to feed both streams at the same stage in the reactive distillation column; due to the physical characteristics of hydrocarbons (liquid phase) and hydrogen (vapor phase). Thus, the feed stage of each one is different; the linear hydrocarbons are fed in the first reactive stage (stage 11), while the hydrogen enters in the last reactive stage (stage 17) of column”). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to control the pressure and temperature of the gas stream through the one or more power-recovery turbine so that the gas exiting the power-recovery turbine remains in a gas phase in the combination of Banerjee and Vince as taught by Gutierrez-Antonio in order to ensure that the gas streams 320 and 330 in Banerjee remain in gas phase after passing through the turbines in order to maintain the physical characteristics of the gas phase so that the gas streams can continue to be fed to their respective intended stages as originally designed in Banerjee.  

The combination of Banerjee, Vince, and Gutierrez-Antonio is silent regarding:
measuring the flowrate using turbine revolutions per minute of the one or more power-recovery turbine and a load on a circuit (Vince at [0051] [0053] teaches controlling the flowrate using turbine speed (turbine rpm) and generator load (load on a circuit), but does not teach measuring the flowrate).
Frey teaches: 
measuring the flowrate using turbine revolutions per minute of the one or more power-recovery turbine and a load on a circuit (Frey at [0019-0021] likewise teaches controlling the flowrate using inductive load (generator load, load on a circuit) and adjustable turbine vanes (which controls the turbine speed, see Vince [0051]), and further teaches using the control means to both “control and measure” the flow so that the power recovery turbine can “also be a flow rate indicator eliminating the need for another independent flow rate indicating turbine meter as is now common in the art”).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Banerjee, Vince, and Gutierrez-Antonio with that of Frey so that the power recovery turbine can also be a flow rate indicator thus eliminating the need for another independent flow rate indicating turbine meter (Frey [0021]).

Regarding claim 2, the combination of Banerjee, Vince, Gutierrez-Antonio, and Frey teaches:
controlling the flowrate by varying one or more of the speed or shaft torque of the one or more power-recovery turbine (“To carry out variable speed control, the speed or other related system variable such as torque, power, DC bus voltage, or current is modified to achieve some purpose such as maximizing power generated, regulation of system pressure or control of flow rate” Vince [0061]).

Regarding claims 3-5, the combination of Banerjee, Vince, Gutierrez-Antonio, and Frey teaches:
replacing a control valve with the one or more power-recovery turbine before directing the at least the portion of the gas stream through the one or more power-recovery turbine (Vince teaches replacing the function of throttling or flow control valves with turbine-generator pairs [0026]).
wherein the one or more power-recovery turbine is used in conjunction with a control valve, and further comprising directing a second portion of the gas stream through the control valve (“As shown in FIG. 2B, the fluid stream, at a first high head or pressure is directed to the turbine for reduction therethrough to a second lower head or pressure. A bypass can be provided for more flexibility of operation including managing turbine performance including recognizing turbine limitations and process objectives. Flow control valves can be provided in a main fluid stream to the turbine and in the bypass around the turbine. Flow controls may be used as necessary to throttle or bypass flow, despite the opportunity loss for energy recovery” Vince [0044], “any flow rates above the turbine design point can simply be bypassed” Vince [0070]).
wherein the portion of the gas stream directed through the one or more power-recovery turbine is greater than the second portion of the gas stream directed though the control valve (the majority of the fluid stream is directed through the turbine for energy recovery, with any relatively smaller portion of excess flow above the design point being bypassed through the control valve, see Vince [0044] and [0070] as cited above).

Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. US 2014/0291201 in view of Vince et al. US 2012/0326443, Gutierrez-Antonio “Intensification of the hydrotreating process to produce renewable aviation fuel through reactive distillation”, and Frey US 2011/0077448 as applied to claim 1 above, and further in view of Davies US 6,898,540.
Regarding claim 6, the combination of Banerjee, Vince, Gutierrez-Antonio, and Frey is silent regarding:
wherein the power recovered is displayed on at least one display screen.
Davies teaches:
wherein the power recovered is displayed on at least one display screen 24 (“The display of current 46 and recent historical 48 values of corrected turbine output power and corrected heat rate allow the operator to readily identify abrupt changes in the heat rate or output power, and monitor trends in the heat rate and output power” col. 3, l. 6-10).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Banerjee, Vince, Gutierrez-Antonio, and Frey with that of Davies to allow the operator to readily identify abrupt changes and monitor trends in the output power (Davies col. 3, l. 6-10).

Regarding claim 7, the combination of Banerjee, Vince, Gutierrez-Antonio, and Frey teaches:
receiving information from a plurality of pressure reducing devices, the plurality of pressure reducing devices comprising: the one or more power-recovery turbine; a control valve; or, both (two control valves 324 and 334 in Banerjee replaced with turbines as taught by Vince; also see plurality of turbines in Vince Fig. 7B and [0087]); 
determining a power loss value or a power generated value for each of the pressure reducing devices; determining a total power loss value or a total power generated value based upon the power loss values or the power generated values from each of the pressure reducing devices (“power generated for a given flow rate and turbine speed is used as feedback” Vince [0081], “the action of any or all of the turbine controllers can be controlled or coordinated by a supervisory controller” Vince [0088], Fig. 7A).

The combination of Banerjee, Vince, Gutierrez-Antonio, and Frey is silent regarding:
displaying the total power loss value or the total power generated value on at least one display screen.
Davies teaches:
displaying the total power loss value or the total power generated value on at least one display screen 24 (“The display of current 46 and recent historical 48 values of corrected turbine output power and corrected heat rate allow the operator to readily identify abrupt changes in the heat rate or output power, and monitor trends in the heat rate and output power” col. 3, l. 6-10).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Banerjee, Vince, Gutierrez-Antonio, and Frey with that of Davies to allow the operator to readily identify abrupt changes and monitor trends in the output power (Davies col. 3, l. 6-10).

Regarding claims 8 and 9, the combination of Banerjee, Vince, Gutierrez-Antonio, Frey,  and Davies teaches:
adjusting at least one process parameter in the processing unit based upon the total power loss value or the total power generated value (“the speed or other related system variable such as torque, power, DC bus voltage, or current is modified to achieve some purpose such as maximizing power generated” Vince [0061]).
after the at least one process parameter has been adjusted, determining an updated power loss value or an updated power generated value for each of the pressure reducing devices; determining an updated total power loss value or an updated total power generated value for the processing unit based upon the updated power loss values or the updated power generated values from each of the pressure reducing devices; and, displaying the updated total power loss value or the updated total power generated value on the at least one display screen (Davies teaches continued monitoring to display both current and recent historical values of power to facilitate monitoring trends, col. 3, l. 6-10, thus determining and displaying updated power values after adjustments).

Regarding claim 10, the combination of Banerjee, Vince, Gutierrez-Antonio, Frey, and Davies teaches:
a total power loss value target or a total power generated value target (Vince [0053], [0086]: the process performance/throughput is the primary objective, with power generation being secondarily optimized within the constraints of achieving the primary objective, i.e., a total power generated value target).
The combination of Banerjee, Vince, Gutierrez-Antonio, Frey, and Davies as applied to claim 7 above is silent regarding:
receiving information associated with conditions outside of the processing unit, wherein the total power loss value target or the total power generated value target is determined based in part upon the information associated with conditions outside of the processing unit.
However, Davies further teaches:
receiving information associated with conditions outside of the processing unit, wherein the total power loss value target or the total power generated value target is determined based in part upon the information associated with conditions outside of the processing unit (“the corrected real time turbine power output margin indicates the available additional power that can be generated which is particularly helpful to manage the power output of a power generation station…the heat rate and turbine output power are corrected to account for ambient pressure and temperatures. By correcting for ambient conditions, the values of current corrected turbine output power and corrected heat rate may compared to historical values without further adjustment for variations in ambient conditions” col. 2, l. 60-col. 3, l. 5, the available additional power that can be generated being a factor in determining the target value for power generation).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of the combination of Banerjee, Vince, Gutierrez-Antonio, Frey, and Davies as applied to claim 7 with the further teachings of Davies to manage the power output and to facilitate comparison of current power values to historical values without further adjustment for variations in ambient conditions (Davies col. 2, l. 60-col. 3, l. 5).

Regarding claims 11 and 12, the combination of Banerjee, Vince, Gutierrez-Antonio, Frey, and Davies teaches:
receiving information associated with a throughput of the processing unit, wherein the total power loss value or the total power generated value is determined based in part upon the information associated with the throughput of the processing unit (Vince [0053], [0086]: the process performance/throughput is the primary objective, with power generation being secondarily optimized within the constraints of achieving the primary objective).
maintaining the throughput of the processing unit while adjusting at least one process parameter of the processing unit based upon the total power loss value or the total power generated value (Vince [0053], [0086]: maintaining optimal performance/throughput in the host process as the primary objective while secondarily optimizing power generation by adjusting turbine speed, flow rate, bypass).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. US 2014/0291201 in view of Vince et al. US 2012/0326443, Gutierrez-Antonio “Intensification of the hydrotreating process to produce renewable aviation fuel through reactive distillation”, Frey US 2011/0077448, and Kopecek et al. US 2011/0308252.
Regarding claim 13, Banerjee discloses:
A process for controlling a flowrate of a gas stream in a processing unit comprising: 
directing at least a portion of the gas stream 320, 330 through one or more control valves 324, 334 to control the flowrate of the gas stream; 
controlling a pressure and temperature of the gas stream through the one or more control valves 324, 334 so that the gas exiting the one or more control valves remains in the gas phase (“Control valves 324 and 334 and respective temperature indicator controllers 328 and 338 regulate the quench gas flows.” [0024]; “quench gas” is in the gas phase; temperature indicator controllers 328 and 338 provide temperature control, and one of ordinary skill would recognize that flow control through valves is a type of pressure control).

Banerjee is silent regarding:
one or more variable-resistance power-recovery turbine having variable position inlet guide vanes to control the flowrate of the gas stream and generate electric power therefrom;
wherein the one or more power-recovery turbine replaces a control valve in the process (Banerjee controls the flow using control valves instead of turbines as claimed).
Vince teaches:
one or more variable-resistance power-recovery turbine having adjustable fluid nozzles ([0051] analogous to variable position guide vanes) to control the flowrate of the gas stream and generate electric power therefrom;
wherein the one or more power-recovery turbine replaces a control valve in the process (“modifying the turbine speed which in turn changes the resistance of the turbine to flow and thus its flow rate” [0053], “To carry out variable speed control, the speed or other related system variable such as torque, power, DC bus voltage, or current is modified to achieve some purpose such as maximizing power generated, regulation of system pressure or control of flow rate” [0061]) (Vince teaches replacing the function of throttling or flow control valves with turbine-generator pairs [0026] to recover fluid energy as electrical energy to flexibly power pumps or other devices [0011]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the control valves in Banerjee with variable-resistance power-recovery turbines as taught by Vince to recover fluid energy from the flow as electrical energy to flexibly power pumps or other devices (Vince [0026], [0011]).

To the extent that the combination of Banerjee and Vince may not explicitly teach:
controlling a pressure and temperature of the gas stream through the one or more power-recovery turbine so that the gas exiting the one or more power-recovery turbine remains in the gas phase (Banerjee regulates quench gas flow through valves; Vince teaches replacing valves with turbines).
Gutierrez-Antonio teaches:
controlling a pressure and temperature of the gas stream through the one or more power-recovery turbine so that the gas exiting the one or more power-recovery turbine remains in the gas phase (see p. 124, right column, second and third full paragraphs, and p. 126, paragraph bridging left and right columns: a turbine is used to condition the stream of hydrogen gas by controlling the temperature and pressure thereof while generating electricity at the same time, wherein the hydrogen conditioned through the turbine remains in the gas phase since the phase of the stream determines the physical characteristics thereof which affect the feed stage that the stream is fed to--“since it is not feasible to feed both streams at the same stage in the reactive distillation column; due to the physical characteristics of hydrocarbons (liquid phase) and hydrogen (vapor phase). Thus, the feed stage of each one is different; the linear hydrocarbons are fed in the first reactive stage (stage 11), while the hydrogen enters in the last reactive stage (stage 17) of column”).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to control the pressure and temperature of the gas stream through the one or more power-recovery turbines so that the gas exiting the power-recovery turbine remains in a gas phase in the combination of Banerjee and Vince as taught by Gutierrez-Antonio in order to ensure that the gas streams 320 and 330 in Banerjee remain in gas phase after passing through the turbines in order to maintain the physical characteristics of the gas phase so that the gas streams can continue to be fed to their respective intended stages as originally designed in Banerjee.  

The combination of Banerjee, Vince, and Gutierrez-Antonio is silent regarding:
measuring the flowrate using a position of the variable position inlet guide vanes, turbine revolutions per minute of the one or more power-recovery turbine, and power output (Vince at [0051] [0053] teaches controlling the flowrate using adjustable fluid nozzles (analogous to guide vanes), turbine speed (turbine rpm), and generator load (power output), but does not teach measuring the flowrate).
Frey teaches: 
measuring the flowrate using a position of the variable position guide vanes, turbine revolutions per minute of the one or more power-recovery turbine, and power output (Frey at [0019-0021] likewise teaches controlling the flowrate using inductive load (generator load, power output) and adjustable turbine guide vanes (position of variable position guide vanes, which also controls the turbine speed, see Vince [0051]), and further teaches using the control means to both “control and measure” the flow so that the power recovery turbine can “also be a flow rate indicator eliminating the need for another independent flow rate indicating turbine meter as is now common in the art”).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Banerjee, Vince, and Gutierrez-Antonio with that of Frey so that the power recovery turbine can also be a flow rate indicator thus eliminating the need for another independent flow rate indicating turbine meter (Frey [0021]).

The combination of Banerjee, Vince, Gutierrez-Antonio, and Frey is silent regarding:
variable position inlet guide vanes (Vince teaches adjustable fluid nozzles [0051] and Frey teaches adjustable turbine guide vanes [0019-0020], but do not specify the adjustable fluid nozzles/guide vanes being variable position inlet guide vanes).
Kopecek teaches:
variable position inlet guide vanes (variable inlet guide vanes for turbines used in controlling flow rate [0041]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the adjustable vanes in the combination of Banerjee, Vince, Gutierrez-Antonio, and Frey (adjustable turbine guide vanes at unspecified location, Vince and Frey) with that of Kopecek (variable inlet guide vanes) to provide the specific structure for performing the same function of controlling flow rate (Kopecek [0041]), and further since an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious; MPEP §2144.06.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. US 2014/0291201 in view of Vince et al. US 2012/0326443, Gutierrez-Antonio “Intensification of the hydrotreating process to produce renewable aviation fuel through reactive distillation”, Frey US 2011/0077448, and Kopecek et al. US 2011/0308252 as applied to claim 13 above, and further in view of Davies US 6,898,540.
Regarding claim 14, the combination of Banerjee, Vince, Gutierrez-Antonio, Frey, and Kopecek teaches:
receiving information from a plurality of pressure reducing devices, the plurality of pressure reducing devices comprising: the one or more power-recovery turbine; a control valve; or, both (two control valves 324 and 334 in Banerjee replaced with turbines as taught by Vince; also see plurality of turbines in Vince Fig. 7B and [0087]); 
determining a power loss value or a power generated value for each of the pressure reducing devices; determining a total power loss value or a total power generated value based upon the power loss values or the power generated values from each of the pressure reducing devices (“power generated for a given flow rate and turbine speed is used as feedback” Vince [0081], “the action of any or all of the turbine controllers can be controlled or coordinated by a supervisory controller” Vince [0088], Fig. 7A).

The combination of Banerjee, Vince, Gutierrez-Antonio, Frey, and Kopecek is silent regarding:
displaying the total power loss value or the total power generated value on at least one display screen.
Davies teaches:
displaying the total power loss value or the total power generated value on at least one display screen 24 (“The display of current 46 and recent historical 48 values of corrected turbine output power and corrected heat rate allow the operator to readily identify abrupt changes in the heat rate or output power, and monitor trends in the heat rate and output power” col. 3, l. 6-10).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Banerjee, Vince, Gutierrez-Antonio, Frey, and Kopecek with that of Davies to allow the operator to readily identify abrupt changes and monitor trends in the output power (Davies col. 3, l. 6-10).

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. US 2014/0291201 in view of Vince et al. US 2012/0326443, Gutierrez-Antonio “Intensification of the hydrotreating process to produce renewable aviation fuel through reactive distillation,” Frey US 2011/0077448, and Davies US 6,898,540.
Regarding claim 15, Banerjee discloses:
A process for controlling a flowrate of a gas stream in a processing unit comprising: 
directing at least a portion of the gas stream 320, 330 through one or more control valves 324, 334 to control the flowrate of the gas stream; and 
controlling a pressure and temperature of the gas stream through the one or more control valves 324, 334 so that the gas exiting the one or more control valves remains in the gas phase (“Control valves 324 and 334 and respective temperature indicator controllers 328 and 338 regulate the quench gas flows.” [0024]; “quench gas” is in the gas phase; temperature indicator controllers 328 and 338 provide temperature control, and one of ordinary skill would recognize that flow control through valves is a type of pressure control).
 
Banerjee is silent regarding:
one or more variable-resistance power-recovery turbines to control the flowrate of the gas stream and generate electric power therefrom (Banerjee controls the flow using control valves instead of turbines as claimed);
receiving information from a plurality of pressure reducing devices, the plurality of pressure reducing devices comprising: the one or more power-recovery turbine, a control valve, or, both; 
determining a power loss value or a power generated value for each of the pressure reducing devices; determining a total power loss value or a total power generated value based upon the power loss values or the power generated values from each of the pressure reducing devices.
Vince teaches:
one or more variable-resistance power-recovery turbines to control the flowrate of the gas stream and generate electric power therefrom (“modifying the turbine speed which in turn changes the resistance of the turbine to flow and thus its flow rate” [0053], “To carry out variable speed control, the speed or other related system variable such as torque, power, DC bus voltage, or current is modified to achieve some purpose such as maximizing power generated, regulation of system pressure or control of flow rate” [0061]) (Vince teaches replacing the function of throttling or flow control valves with turbine-generator pairs [0026] to recover fluid energy as electrical energy to flexibly power pumps or other devices [0011]);
receiving information from a plurality of pressure reducing devices, the plurality of pressure reducing devices comprising: the one or more power-recovery turbine, a control valve, or, both (plurality of turbines in Fig. 7B and [0087]); 
determining a power loss value or a power generated value for each of the pressure reducing devices; determining a total power loss value or a total power generated value based upon the power loss values or the power generated values from each of the pressure reducing devices (“power generated for a given flow rate and turbine speed is used as feedback” Vince [0081], “the action of any or all of the turbine controllers can be controlled or coordinated by a supervisory controller” [0088], Fig. 7A).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the control valves in Banerjee with variable-resistance power-recovery turbines as taught by Vince to recover fluid energy from the flow as electrical energy to flexibly power pumps or other devices (Vince [0026], [0011]).

To the extent that the combination of Banerjee and Vince may not explicitly teach:
controlling a pressure and temperature of the gas stream through the one or more power-recovery turbine so that the gas exiting the one or more power-recovery turbine remains in the gas phase (Banerjee regulates quench gas flow through valves; Vince teaches replacing valves with turbines).
Gutierrez-Antonio teaches:
controlling a pressure and temperature of the gas stream through the one or more power-recovery turbine so that the gas exiting the one or more power-recovery turbine remains in the gas phase (see p. 124, right column, second and third full paragraphs, and p. 126, paragraph bridging left and right columns: a turbine is used to condition the stream of hydrogen gas by controlling the temperature and pressure thereof while generating electricity at the same time, wherein the hydrogen conditioned through the turbine remains in the gas phase since the phase of the stream determines the physical characteristics thereof which affect the feed stage that the stream is fed to--“since it is not feasible to feed both streams at the same stage in the reactive distillation column; due to the physical characteristics of hydrocarbons (liquid phase) and hydrogen (vapor phase). Thus, the feed stage of each one is different; the linear hydrocarbons are fed in the first reactive stage (stage 11), while the hydrogen enters in the last reactive stage (stage 17) of column”).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to control the pressure and temperature of the gas stream through the one or more power-recovery turbines so that the gas exiting the power-recovery turbine remains in a gas phase in the combination of Banerjee and Vince as taught by Gutierrez-Antonio in order to ensure that the gas streams 320 and 330 in Banerjee remain in gas phase after passing through the turbines in order to maintain the physical characteristics of the gas phase so that the gas streams can continue to be fed to their respective intended stages as originally designed in Banerjee.  

The combination of Banerjee, Vince, and Gutierrez-Antonio is silent regarding:
measuring the flowrate using turbine revolutions per minute of the one or more power-recovery turbine and a load on a circuit (Vince at [0051] [0053] teaches controlling the flowrate using turbine speed (turbine rpm) and generator load (load on a circuit), but does not teach measuring the flowrate).
Frey teaches: 
measuring the flowrate using turbine revolutions per minute of the one or more power-recovery turbine and a load on a circuit (Frey at [0019-0021] likewise teaches controlling the flowrate using inductive load (generator load, load on a circuit) and adjustable turbine vanes (which controls the turbine speed, see Vince [0051]), and further teaches using the control means to both “control and measure” the flow so that the power recovery turbine can “also be a flow rate indicator eliminating the need for another independent flow rate indicating turbine meter as is now common in the art”).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Banerjee, Vince, and Gutierrez-Antonio with that of Frey so that the power recovery turbine can also be a flow rate indicator thus eliminating the need for another independent flow rate indicating turbine meter (Frey [0021]).

The combination of Banerjee, Vince, Gutierrez-Antonio, and Frey is silent regarding:
displaying the total power loss value or the total power generated value on at least one display screen.
Davies teaches:
displaying the total power loss value or the total power generated value on at least one display screen 24 (“The display of current 46 and recent historical 48 values of corrected turbine output power and corrected heat rate allow the operator to readily identify abrupt changes in the heat rate or output power, and monitor trends in the heat rate and output power” col. 3, l. 6-10).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Banerjee, Vince, Gutierrez-Antonio, and Frey with that of Davies to allow the operator to readily identify abrupt changes and monitor trends in the output power (Davies col. 3, l. 6-10).

Regarding claims 16-18, the combination of Banerjee, Vince, Gutierrez-Antonio, Frey, and Davies teaches:
replacing a control valve with the one or more power-recovery turbine before directing the at least the portion of the gas stream through the one or more power-recovery turbine (Vince teaches replacing the function of throttling or flow control valves with turbine-generator pairs [0026]).
wherein the one or more power-recovery turbine is used in conjunction with a control valve, and further comprising directing a second portion of the gas stream through the control valve (“As shown in FIG. 2B, the fluid stream, at a first high head or pressure is directed to the turbine for reduction therethrough to a second lower head or pressure. A bypass can be provided for more flexibility of operation including managing turbine performance including recognizing turbine limitations and process objectives. Flow control valves can be provided in a main fluid stream to the turbine and in the bypass around the turbine. Flow controls may be used as necessary to throttle or bypass flow, despite the opportunity loss for energy recovery” Vince [0044], “any flow rates above the turbine design point can simply be bypassed” Vince [0070]).
wherein the portion of the gas stream directed through the one or more power-recovery turbine is greater than the second portion of the gas stream directed though the control valve (the majority of the fluid stream is directed through the turbine for energy recovery, with any relatively smaller portion of excess flow above the design point being bypassed through the control valve, see Vince [0044] and [0070] as cited above).

Regarding claim 19, the combination of Banerjee, Vince, Gutierrez-Antonio, Frey, and Davies teaches:
controlling the flowrate by varying one or more of the speed or shaft torque of the one or more power-recovery turbine (“To carry out variable speed control, the speed or other related system variable such as torque, power, DC bus voltage, or current is modified to achieve some purpose such as maximizing power generated, regulation of system pressure or control of flow rate” Vince [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/12/2022